Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 5, 7-16 and 21-28 are pending. Claim 28 remains withdrawn as drawn to a non-elected invention. Claims 1, 5, 7-16 and 21-27 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-16 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1, 5 and 21 recite the amended limitation of a “non-microfluidic” chip. A review of applicant’s specification could not determine whether applicant’s had possession of a non-microfluidic chip at the time of filing since the specification provides no context for this amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 10-12, 16 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0280285 Pub Date: 11/13/2008, hereinafter “Chen”) in view of Pettersson et al. (US 2004/0101914, Pub Date: 05/27/2004, hereinafter “Pettersson”) and Sheehan et al. (US 2012/0270207, Pub Date: 10/25/2012, hereinafter “Sheehan”).
Regarding claims 1, 5 and 21, Chen teaches a solid-phase assay system for cancer screening (paragraph 0068) comprising: a chip comprising a substantially rigid substrate and two or more fluidically isolated liquid containment regions, each liquid containment region comprising one or more analysis regions (paragraph 0011, cartridge with independent flow paths), wherein each analysis region comprises one or more binding partners immobilized to a 
Pettersson teaches throughout the publication an assay system for assaying a sample for prostate cancer, they system utilizing antibodies for combinations of free, total and intact prostate specific antigen (PSA) and kallikrein 2 (hK2) (for example, paragraph 0042 , Tables 3-5 and related text). Additionally, Pettersson teaches at least 5 detection parameters separated by detection in a multiwall plate (paragraph 0066).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the assay system of Chen to prostate cancer screening using the detection markers as taught by Pettersson because it would have been desirable to provide a prostate cancer screening tool for accurate diagnosis of prostate cancer (Pettersson, abstract).
Chen and Pettersson fail to specifically teach that the system comprises a non-microfluidic chip, Sheehan teaches throughout the publication systems for detection of an analyte in a sample using a solid substrate comprising a bound immobilization agent and an antibody capture agent (abstract). More specifically, Sheehan teaches that the methods comprise providing a solid substrate comprising the bound immobilization agents and further that the solid substrate may be a surface of a multi-well plate, microtiter plate or a microfluidic device (paragraph 0058). 
It would have been prima facie obvious to modify the fluidic configuration of Chen in view of Pettersson to include a multi-well plate as taught by Sheehan because one having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent device configuration and since the same expected fluidic isolation for analyte detection would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation.
  Regarding claim 7, Chen in view of Pettersson teach the system wherein the first liquid containment region or the second liquid containment region further comprises a binding partner that binds to an epitope present on a protein selected from the group: tPSA and fPSA; and wherein the first binding partner has about a 20-fold higher affinity for hK2 than for tPSA and/or fPSA (Pettersson, Tables 3-5 and paragraph 0042). 
Regarding claim 8, Chen in view of Pettersson teach the system wherein the second liquid containment region further comprises a binding partner that binds to an epitope present on a protein selected from the group: tPSA and fPSA; and wherein the first binding partner and the second binding partner have approximately equal affinities for hK2 (Pettersson, Tables 3-5 and paragraph 0042). 
Regarding claim 10, Chen in view of Pettersson teach the system wherein the first or second liquid containment region further comprises one or more binding partners that bind to an epitope present on intact prostate specific antigen (iPSA) (Pettersson, Tables 3-5, paragraph 0042). 
Regarding claims 11-12, Chen in view of Pettersson teach the system wherein the solid-phase assay system further comprises one or more additional liquid containment regions and more specifically, a third liquid containment region (Chen, paragraph 0069). 

Regarding claim 22, Chen in view of Pettersson teach the system wherein the first kallikrein protein and the second kallikrein protein are each selected from the group: free human kallikrein 2 (fhK2), total human kallikrein 2 (thK2), total prostate specific antigen (tPSA), and free prostate specific antigen (fPSA) (Pettersson, paragraph 0042, Tables 3-5).
Regarding claim 23, Chen in view of Pettersson teach the system wherein the first kallikrein protein and the second kallikrein protein are each selected from the group: free human kallikrein 2 (fhK2), total human kallikrein 2 (thK2), total prostate specific antigen (tPSA), intact prostate specific antigen (iPSA), and free prostate specific antigen (fPSA) (Pettersson, paragraph 0042, Tables 3-5). 
Regarding claim 24, Chen in view of Pettersson teach the system wherein the first kallikrein protein is fPSA and the second kallikrein protein is iPSA (Pettersson, paragraph 0042, Tables 3-5). 
Regarding claim 25, Chen in view of Pettersson teach the system wherein the first kallikrein protein is fPSA and the second kallikrein protein is fhK2 or thK2 (Pettersson, paragraph 0042, Tables 3-5). 
Regarding claim 26, Chen in view of Pettersson teach the system wherein the first kallikrein protein is fhK2 or thK2 and the second kallikrein protein is iPSA (Pettersson, paragraph 0042, Tables 3-5). 
.

Claims 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0280285 Pub Date: 11/13/2008) in view of Pettersson et al. (US 2004/0101914, Pub Date: 05/27/2004) and Sheehan et al. (US 2012/0270207, Pub Date: 10/25/2012, hereinafter “Sheehan”), as applied to claims 5 and 11-12 above (hereinafter “Modified Chen”) and further in view of Gronberg et al. (US 2015/0317431, Pub Date: 11/05/2015, hereinafter “Gronberg”).
	Modified Chen teaches the system as described above for screening for prostate cancer using fluidly independent detection areas. However, Modified Chen fails to specifically teach that the detection zones comprise two or more binding partners that each bind to an epitope present on a protein selected from the group: MIC-1, MSMB, tPSA, and fPSA or alternatively that the third region comprises one or two or more binding partners that that each bind to a protein selected from the group: MIC-1, MSMB, tPSA, and fPSA, or alternatively that the third region further comprises a binding partner that binds to MIC-1, and a binding partner that binds MSMB. Gronberg teaches throughout the publication the detection and identification of various proteins and genetic markers for diagnostics (abstract). More specifically, Gronberg teaches that the detection molecules utilized for prostate cancer screening can included at least one of PSA, iPSA, tPSA, fPSA, and hK2, and optionally MSMB and/or MIC-1 (paragraph 0053).
prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the system of Modified Chen, additional prostate cancer markers such as MSMB and MIC-1 as taught by Gronberg because Gronberg teaches that the combination of markers including PSA, iPSA, tPSA, fPSA, and hK2, and optionally MSMB and/or MIC-1 are well-known in the art to be used in conjunction with one another for prostate cancer screening.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7-16 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-12 of U.S. Patent No. 10,672,503 (hereinafter “Patent 503”). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 503 recites a solid-phase assay system comprising: a chip comprising a substantially rigid substrate comprising a first region having a first reservoir comprising a first reagent, a second region having a second reservoir comprising a second reagent, and a third region comprising an immobilized reagent, wherein the first region and the second region are not fluidically connected, the third region is not fluidically connected to the first region, the immobilized reagent comprises a binding partner for a prostate antigen, .
Claims 1, 5, 7-16 and 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19, 22-26 and 32of copending Application No. 15,197,172 (reference application, hereinafter “Application 172”). Although the claims at issue are not identical, they are not patentably distinct from each other because Application 172 recites a first analysis region comprising a first binding partner adapted to bind intact prostate specific antigen (iPSA); a second analysis region comprising a second binding partner adapted to bind human kallikrein 2 (hK2); a third analysis region comprising a third binding partner adapted to bind total prostate specific antigen (tPSA); a fourth analysis region comprising a fourth binding partner adapted to bind free prostate specific antigen (fPSA); and a fifth analysis region comprising a fifth binding partner adapted to bind one or more nucleic acids; wherein the first binding partner is immobilized on a solid phase portion of the first analysis region and/or the second binding partner is immobilized on a solid phase portion of the second analysis region; further comprising a detection device; and wherein the assay system is configured to measure the levels of tPSA, fPSA, iPSA, hK2, and/or one or more nucleic acids in a sample (see claims 12-14 and 18 of application 172).


Response to Arguments
	Applicant’s arguments filed 07/19/2021 have been considered but are found to be moot in view of the new grounds of rejection applied to the newly amended claims. Applicant’s arguments are drawn to the microfluidic nature of the device of Chen and thus that the references fail to teach a non-microfluidic chip. While Chen and Pettersson do not teach non-microfluidic chips, Sheehan teaches providing a solid substrate comprising the bound immobilization agents and further that the solid substrate may be a surface of a multi-well plate, microtiter plate or a microfluidic device (paragraph 0058). Therefore, it would have been obvious to modify the fluidic configuration of Chen in view of Pettersson to include a multi-well plate as taught by Sheehan because one having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent device configuration and since the same expected fluidic isolation for analyte detection would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641